                          Case 8:18-bk-10841-MGW              Doc 6   Filed 12/20/18     Page 1 of 2
[Dntcdfnc] [District Notice Deficient Filing New Case]



                                                  UNITED STATES BANKRUPTCY COURT
                                                     MIDDLE DISTRICT OF FLORIDA
                                                           TAMPA DIVISION
                                                          www.flmb.uscourts.gov



In re:                                                                        Case No. 8:18−bk−10841−MGW
                                                                              Chapter 13
Caroline Queely
aka Reid Queely Cuthbent



________Debtor*________/



                                       NOTICE OF INCOMPLETE AND/OR DEFICIENT FILING
                                          AND OPPORTUNITY TO CURE DEFICIENCIES

    On December 19, 2018 the above named Debtor filed a Voluntary Petition under Chapter 13 of the Bankruptcy
Code. The clerk has noted deficiencies to the petition, schedules and/or other filed papers of this Debtor. The Debtor
is provided an opportunity to cure the deficiencies within the time set forth herein. All deadlines run from the original
petition file date unless otherwise noted. This case may be dismissed without further notice or hearing if the Debtor
fails to timely correct the noted deficiency.

           All Schedules A through J and the Summary of Your Assets and Liabilities (forms 106 for
           individuals or 206 for non−individuals) were either not filed, filed incomplete or filed using outdated
           forms as follows: ***Missing Schedules A−J and Summary of Assets***. Pursuant to Fed. R. Bankr.
           P. 1007(b) and (c), the Debtor is directed to file the missing items with proper declaration of the
           Debtor no later than 14 days from the date the petition was filed.

           A link to updated forms is available on the Court's website at: http://www.flmb.uscourts.gov/forms/.

           If additional creditors not initially provided with the Petition are added on the Schedules, the Debtor
           is directed to include $31.00 amendment fee and provide proof of service of the Notice of Chapter 13
           Bankruptcy Case to each additional creditor. For Chapter 13 cases, a copy of the filed Chapter 13
           plan must also be served on the additional creditors.


           The Statement of Financial Affairs was not filed. The Debtor is directed to file a signed Statement of
           Financial Affairs using the form B107 for an individual or B207 for non−individuals within 14 days
           from the date the case was filed.

           Pursuant to Fed. R. Bankr. P. 1007(a), the Voluntary Petition was not accompanied by a list
           containing the names and addresses of the Debtor's creditors nor were the schedules of liabilities
           (Schedules D through F) filed. The Debtor is directed to file a list containing the names and addresses
           of the Debtor's creditors in compliance with Local Rule 1007−2 within seven days from the date the
           petition was filed.

           The Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period
           pursuant to Fed. R. Bankr. P. 1007 (b)(4)(5)(6) and 11 U.S.C. § 521(a)(1)(B)(v) was not filed. The
           Debtor is directed to file a signed Chapter 13 Statement of Your Current Monthly Income and
           Calculation of Commitment Period (Official Form B122C) within 14 days from the date the petition
           was filed. A link to updated forms is available on the Court's website at
           http://www.flmb.uscourts.gov/forms/.

           The Debtor failed to file a Chapter 13 Plan pursuant to Fed. R. Bankr. P. 3015(b), or filed an
           unsigned Chapter 13 Plan. The Debtor is directed to file a Debtor−signed Chapter 13 Plan, using the
           Case 8:18-bk-10841-MGW                Doc 6     Filed 12/20/18        Page 2 of 2
Court's Model Chapter 13 Plan, within 14 days from the date the petition was filed. A link to the
Court's Model Plan is available on the Court's website at
http://www.flmb.uscourts.gov/procedures/documents/Chapter13Plan.pdf

The Debtor shall pay unpaid filing fees in the amount of N/A within seven days from the date of
service of this notice. Payment shall be made by cashier’s check or money order payable to Clerk,
U.S. Bankruptcy Court at the address indicated below.



                                        FOR THE COURT
 Dated: December 20, 2018               Sheryl L. Loesch , Clerk of Court
                                        Sam M. Gibbons United States Courthouse
                                        801 North Florida Avenue, Suite 555
                                        Tampa, FL 33602


The Clerk's office is directed to serve a copy of this notice on interested parties.

*All references to "Debtor" shall include and refer to both debtors in a case filed jointly by two
individuals.
